Case 5:18-cv-01194-GEKP Document 265 Filed 06/09/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN J. WALSH, :
Secretary of Labor, : CIVIL ACTION
Plaintiff
v.

EAST PENN MANUFACTURING :
CO., INC., : No. 18-1194
Defendant :

MEMORANDUM
PRATTER, J. JUNE 9, 2021

Once again, the parties in this Fair Labor Standards Act are bickering about East Penn’s
communications with its employees regarding this litigation. The Court has denied the Secretary’s
prior two requests to sanction its adversary.' It will do so again here—but this dispute is a closer
call than before. Although East Penn is just barely toeing the line of what the Court has previously
ruled permissible, the Secretary has gone overboard by calling for sanctions. |

In April, the Court granted the Secretary’s Motion to Compel East Penn to supplement its
production of names and contact information for its employees who work in Pennsylvania. Doc.
No. 261. Along with producing that information to the Secretary, East Penn apparently sent a
notice to its employees informing them that it was required to turn over their names and personal
contact information and that East Penn “could not prevent this.” Doc. No. 263-2. East Penn’s
notice does not explicitly refer to the Court’s April 2021 Order or that the parties’ dispute on this

point necessitated judicial involvement.

 

1 _ The Court previously denied the Secretary’s request for a protective order after East Penn sent a
letter to its employees about the Secretary’s time study expert. Doc. No. 81. And the Court denied the
Secretary’s motion for a protective order to, among other things, restrict East Penn from gathering employee
declarations and using them either at sutamary judgment or trial. Doc. No. 226.

1

 
’ Case 5:18-cv-01194-GEKP Document 265 Filed 06/09/21 Page 2 of 4

Based on the language in this latest notice, the Secretary has moved for sanctions against
East Penn. The effort is to persuade the Court to order East Penn to provide its employees a copy
of the Court’s Order and Memorandum granting the earlier motion to compel, provide a copy of
this Order, and require East Penn to submit to the Secretary as some sort of pre-clearance
mechanism any future communications East Penn has with its employees concerning this
litigation. The Court declines to impose any of the proposed sanctions.

To be clear, the Secretary has not moved on the basis that East Penn has failed to produce
the required information. Rather, it moves on the grounds that East Penn’s language violates the
dictates of the Court’s August 2019 Order. Doc. No. 81. The Court previously considered—and
denied—the Secretary’s motion for a protective order after East Penn sent a letter to its employees
regarding the time study conducted by the Secretary's expert. At that time, the Court reminded
the parties that, should either of them “choose to include information about a Court ruling in a
communication, they should do so by including a copy of the Court’s memorandum or order, as
opposed to paraphrasing or speaking on behalf of the Court.” Doc. No. 81. The Secretary accuses
East Penn of “paraphrasing” in its latest communication with its workers.

In an arguably analogous setting, the Supreme Court has recognized the potential for abuse
with ex parte communications between a defendant and putative class members. Gulf Oil Co. v.
Bernard, 452 U.S. 89, 104 (1981). But any “broad restraint on communication” must be “based
on a clear record and specific findings that reflect a weighing of the need for a limitation and the
potential interference with the rights of the parties.” Gulf Oil Co., 452 U.S. at 101, 104 n.21, That
is because of the substantial First Amendment considerations triggered by any restraint on
defendant’s speech. Moreover, although the defendant in FLSA cases already has some influence

over the putative class members as their employer, Weller v. Dollar Gen. Corp., No. CV 17-2292,

 

 

 
Case 5:18-cv-01194-GEKP Document 265 Filed 06/09/21 Page 3 of 4

2019 WL 1045960, at *4 (BD. Pa. Mar. 4, 2019), the “mere inherent coerciveness of an
employment relationship” alone does not warrant imposing a restriction on the defendant’s speech,
Longerier v, HL-A Co., 595 F, Supp. 2d 1218, 1227 (S.D. Ala. 2008).

. East Penn’s recent notice to its workers is worded just so to avoid literally violating the
Court’s prior instruction. Although it explains that East Penn was “required” to hand over the
information, it does not explicitly refer to the Court’s April 2021 Order, nor does it identify who
or what compelled East Penn to supplement its discovery responses, This allows East Penn to take
advantage of some ambiguous wordplay, and it certainly did so. In one sense, it is the Court who
ordered East Penn to produce the information. But the Court granted the motion to compel based
on East Penn’s obligations under the Federal Rules of Civil Procedure. And that obligation would
exist regardless of whether East Penn initially refused to supplement its discovery responses (as it
did here), thus prompting motion practice. Moreover, the text of the notice is not incorrect insofar
as East Penn anticipates that the Secretary may reach out to employees. Nor is it a
mischaracterization that the Secretary disagreed with East Penn’s refusal to supplement its
discovery responses.

But East Penn frames the dispute as one purely between the parties—it does not
acknowledge the Court’s involvement. Cherry-picking the background facts does not give
employees the full picture of the litigation. The Court is sensitive to ensuring that communications
to employees do not undermine cooperation with the Secretary or could be seen as coercive or
misleading. For that reason, the Court casts a rueful eye at East Penn’s omission that it was
producing material in response to a Court order. East Penn’s wordsmithing goes to the precipice —

of what the Court is willing to tolerate.
_ Case 5:18-cv-01194-GEKP Document 265 Filed 06/09/21 Page 4 of 4

The Court appreciates the Secretary’s diligence and concern about protecting the integrity
of these proceedings, But the Court is more than equipped to perform its role unaided, which
includes judging when conduct actually rises to the level of being sanctionable and when a party
violates the Court’s instructions. To be sure, the Court does not doubt its authority and discretion
to direct an employer to issue a “corrective notice” if the situation so warrants. When a court has
so ordered an employer in an FLSA suit, it has typically been when information conveyed to
employees would mislead them “into believing that their participation will result in negative
consequences because of their participation” in the suit. Talavera v. Leprino Foods Co., No. 1 15-
CV-105-AWI-BAM, 2016 WL 880550, at *6 (E.D. Cal. Mar. 8, 2016) (collecting cases). But that
is not the case here, and the Court suggests that the Secretary can relax at least this aspect of its
assumed watch dog role.

CONCLUSION
For the reasons set out in this Memorandum, the Court denies the Secretary’s motion for

sanctions. An appropriate order follows.

 
 
  

     

GENE #..K. PRATTER
ED STATES DISTRICT JUDGE
